




[CROSS REFERENCE INSTRUMENT NUMBERS 20066145 AND 20132845]


FIRST AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN MORTGAGE,
SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FINANCING
STATEMENT




This FIRST AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN MORTGAGE,
SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FINANCING
STATEMENT (this “Amendment”) is dated as of July 23, 2015, is by and between
CARDINAL ETHANOL, LLC (“Mortgagor”), an Indiana limited liability company whose
address is 1554 North 600 E, Union City, Indiana 47390 and FIRST NATIONAL BANK
OF OMAHA, a national banking association (“Mortgagee”), whose address is 1620
Dodge St., Stop 1029, Omaha, Nebraska 68197, Attention: Brad Brummund and amends
that certain First Amended and Restated Construction Loan Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated
June 10, 2013 (as amended, the "Mortgage") to and for the benefit of Mortgagee,
encumbering certain property in Randolph County, Indiana legally described on
Exhibit A attached hereto and made a part hereof, which Mortgage was recorded
with the Randolph County Recorder on June 11, 2013 as Instrument #20132845.
W I T N E S S E T H:
WHEREAS, Mortgagor and Mortgagee have entered into a Fifth Amendment of First
Amended and Restated Construction Loan Agreement dated of even date herewith
(the “Amendment”) which amends that certain First Amended and Restated
Construction Loan Agreement dated June 10, 2013 (as amended, the "Loan
Agreement") and extends the Maturity Date;
WHEREAS, Mortgagor executed the Mortgage to secure the Obligations (as defined
in the Mortgage), which included, without limitation, the repayment of Loans
under the Loan Agreement; and
WHEREAS, Mortgagor and Mortgagee desire to extend the Maturity Date from January
8, 2021 to February 28, 2021 reflect the extension of such Maturity Date
provided for in the Amendment.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Each of the recitals set forth above are incorporated herein as if set forth
verbatim.
2.The term “Mortgage”, as defined in the Mortgage, shall be deemed to mean the
Mortgage as amended by this Amendment, as the same may be hereafter further
amended, supplemented, restated or modified from time to time. Capitalized terms
not otherwise defined herein shall have the meaning given to such terms in the
Loan Agreement.
3.Recital B of the Mortgage is hereby amended to delete the reference to January
8, 2021 as the Maturity Date and inserting in lieu thereof February 28, 2021.
All other references in the Mortgage or other Loan Documents which refer to the
Maturity Date provided for in the Mortgage are hereby amended consistent with
the foregoing.
4.Recital A of the Mortgage is hereby amended by deleting the reference to
$28,889,410.44 as the principal amount of the Declining Revolving Credit Loan
and inserting in lieu thereof $20,000,000.
5.Section 5.3 of the Mortgage is hereby amended by deleting the reference to
Blake Suing in the Attention line of Mortgagee’s address and inserting in lieu
thereof Brad Brummund, deleting the reference




--------------------------------------------------------------------------------




to Stop 1050 and inserting in lieu thereof Stop 1029 and deleting the
Mortgagee’s zip code and inserting in lieu thereof 68197-1029.
6.The Mortgage, as amended by this Amendment, shall remain in full force and
effect as originally executed and delivered by Mortgagor, except as expressly
modified and amended herein. Mortgagor hereby confirms and reaffirms all of its
obligations under the Mortgage, as modified and amended by this Amendment.
7.In the event any provision of this Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.
8.This Amendment may be executed in any number of counterparts with the same
effect as if all of the parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed and delivered this
Amendment as of the date first written above.


IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.


MORTGAGOR:


CARDINAL ETHANOL, LLC, an Indiana limited liability company




By: /s/ William Dartt                
Title: Chief Financial Officer            




FIRST NATIONAL BANK OF OMAHA




By:     /s/ Brad Brummund                
Title:     Vice President                    




Prepared by and after recording return to:


James M. Pfeffer
The Business Law Offices of
James M. Pfeffer, LLC
16363 Sahler St.
Omaha, Nebraska 68116


I affirm, under penalties for perjury that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.


/s/ James M. Pfeffer        
James M. Pfeffer




--------------------------------------------------------------------------------








CERTIFICATE OF ACKNOWLEDGMENT


STATE OF INDIANA        )
) ss.
COUNTY OF RANDOLPH        )


Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 24 day of July, 2015, personally appeared William Dartt , to me known
personally, and who, being by me duly sworn, deposes and says that he is the
Chief Financial Officer of CARDINAL ETHANOL, LLC, an Indiana limited liability
company, and that said instrument was signed on behalf of said limited liability
company by authority of its board of directors and members, and said officer
acknowledged said instrument to be the free act and deed of said limited
liability company.






    /s/Heather A. Craig        
Notary Public
My commission expires:


February 1, 2016    


My County of Residence: Wayne    






--------------------------------------------------------------------------------






CERTIFICATE OF ACKNOWLEDGMENT


STATE OF NEBRASKA        )
) ss.
COUNTY OF DOUGLAS        )


Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this ____ day of July, 2015, personally appeared ____________________, to me
known personally, and who, being by me duly sworn, deposes and says that he is a
______________________ of First National Bank of Omaha, a national banking
association, and that said instrument was signed on behalf of said association
by authority of its board of directors, and said _________________ acknowledged
said instrument to be the free act and deed of said association.






_________________________________________
Notary Public
My commission expires:


______________________


My County of Residence: ______________________










--------------------------------------------------------------------------------










EXHIBIT A


LEGAL DESCRIPTION




Tract I, containing 207.623 acres


Situated in the Northeast and Southeast Quarters, both being in Section 17,
Township 20 North, Range 15 East, Wayne Township, Randolph County, Indiana,
being more particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southeast Quarter
in Indiana State Highway No. 32;


Thence North 89°50’43” West 1993.12 feet (bearing base established from State
Plan Coordinates) along the south line of said Southeast Quarter, Indiana State
Highway No. 32, to a mag nail set, witness an iron rod set North 00°09’17” East
30.00 feet (all iron rods set are 5/8” rebar with plastic cap stamped “RLS
20400025”);


Thence North 00°09’17” East 332.46 feet, to an iron rod set;


Thence North 89°50’43” West 298.90 feet, to an iron rod set;


Thence South 00°09’17” West 332.46 feet, to a mag nail set on the south line of
said Southeast Quarter, witness an iron rod set North 00°09’17” East 30.00 feet;


Thence North 89°50’43” West 502.27 feet, along said south line, in said highway,
to a mag nail found at said southwest corner of said Southeast Quarter, witness
a concrete post found North 01°31’35” East 30.52 feet;


Thence North 01°31’35” East 2649.53 feet along the west line of said Southeast
Quarter, to an iron rod set at the northwest corner of said Quarter (all iron
rods set are 5/8” rebar with plastic cap stamped “RLS 20400025”);


Thence North 01°31’35” East 378.81 feet along the west line of said Northeast
Quarter, to an iron rod set on the south right-of-way of the New York Central
Lines Railroad;


Thence North 77°15’15” East 2775.43 feet along said south right-of-way, to a mag
nail set on the east line of said Northeast Quarter, in Randolph County Road 600
East, witness a concrete end post found South 77°15’15” West 21.33 feet;


Thence South 00°40’05” West 1012.22 feet along the east line of said Northeast
Quarter, in said County Road to an iron rod found at the southeast corner of
said Northeast Quarter;


Thence South 00°23’58” West 2635.04 feet along the east line of said Southeast
Quarter, in said road, to the point of beginning, containing 207.623 acres, more
or less, there being 43.128 acres, more or less, in the Northeast Quarter and
164.495 acres, more or less, in the Southeast Quarter.






--------------------------------------------------------------------------------








Tract II, containing 87.598 acres


Situated in the Northwest and Southwest Quarters, both in Section 17, Township
20 North, Range 15 East, Wayne Township, Randolph County, Indiana, being more
particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southwest Quarter,
in Indiana State Highway No.32, witness a concrete end post found North
01°31’35” East 30.52 feet;


Thence North 89°42’11” West 1320.67 feet (bearing base established from State
Plan Coordinates) along the south line of said Southwest Quarter, in said State
Highway, to a mag nail set at the Southeast corner of a 63.39 acre tract as
recorded in Instrument 0002247, witness a concrete end post found North
01°12’42” East 30.49 feet;


Thence North 01°12’42” East 2652.77 feet along the east line of said 63.39 acre
tract, to an iron rod set on the North line of said Southwest Quarter;


Thence North 01°12’42” East 64.26 feet, entering into the Northwest Quarter, to
an iron rod set on the south right-of-way of the New York Central Lines Railroad
(all iron rods set with plastic cap stamped 7955);


Thence North 77°15’15” East 1377.82 feet along said right-of-way, to an iron rod
set on the east line of said Northwest Quarter;


Thence South 01°31’35” West 378.81 feet along the east line of said Northwest
Quarter, to an iron rod set at the southeast corner of said Quarter;


Thence South 01°31’35” West 2649.53 feet along the east line of said Southwest
Quarter, to the point of beginning, containing 87.598 acres, more or less, there
being 80.807 acres, more or less, in the Southwest Quarter and 6.791 acres, more
or less, in the Northwest Quarter.










